 GENERAL PLANT PROTECTION CORPORATION647and WE WILLNOT interrogate employees or applicants for employment con-cerning their union membership,attitude,sympathies,or activities in a mannerconstituting interference,restraint,or coercionwithin themeaning of Section8 (a) (1) of the Act.WE WILL NOTin any other manner interferewith,restrain, or coerce em-ployees in the exerciseof their rightto self-organization,to form,join, orassist the above-named or anyother labororganization,to bargain collectivelythroughrepresentatives of their own choosing,to engage in concerted activitiesfor thepurpose of collective bargaining or other mutual aidor protection, orto refrain from any orall suchactivities,except to the extentthat such rightmay be affectedby anagreement requiring membership in a labor organizationas a condition of employment,as authorized in Section8 (a) (3) of the Act, asamended.WE WILL, uponrequest, bargaincollectivelywith the above-named labororganization as the exclusive bargaining representatives of all employees in thefollowing unitwith respectto rates ofpay, wages,hours of employment, andother conditions of employment,and, if an understanding is reached,embodysuch understandingin a signed agreement.The bargainingunit is:All em-ployees of our plant in Reedsville,West Virginia,excluding supervisors as de-fined in the Act.WE WILL resumetrucking service with our own employee drivers.WE WILL offer to Loren White and Curtis White, if physicallyable, imme-diate and full reinstatement to their formeror substantially equivalentpositionsas truckdrivers, without prejudiceto their seniorityor other rights andprivileges,and make themwhole for anyloss ofpay suffered by them.WE WILL, uponapplication,offer the followingemployees immediate andfull reinstatementto their formeror substantially equivalent positions,withoutprejudiceto their seniorityor other rights and privileges,and makethem wholefor anyloss of paytheyhave sufferedby reasonof our refusal to reinstatethem.DavidL.AdamsKennethG. CroftDarwinBohanJoseph P. DeSantisBuck D.ColeKeith E. McKinneyJackL. ColeRonaldL.WaybrightDonald MatthewsWE WILL furthermake Donald Matthewswholefor any loss of earnings hemay have suffered from March 4 to May 4, 1961, and theremaining employees,listed in the preceding paragraph, whole for any loss of earningstheymay havesufferedfrom April18 to May 4, 1961.All ouremployees are free to become,remain,or refrain from becoming or re-maining, members of any labor organization,except to the extent that thisright maybe affected by a lawful agreement requiring membership in a labor organization asa condition of employment.PRESTON FEED CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.General Plant Protection CorporationandUnited Plant GuardsAmalgamated,Local No.5.Case No. 19-CA-2213.November 22,1961DECISION AND ORDEROn September 6, 1961, Trial Examiner William Spencer issued hisIntermediate Report, finding that the Respondent had engaged in andwas engaging in unfairlabor practices in violation of Section8 (a) (3)134 NLRB No. 68. '648DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (1) of the Act and recommending that it cease and desist therefromand take affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are affirmed. The Board has consideredthe Intermediate Report and the entire record in this case, includingthe exceptions and the brief, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the correc-tions and additions indicated below.'ORDERThe Board adopts the Recommendations of the Trial Examiner withthe modification that provision 2(c) read, "Notify the Regional Di-rector for the Nineteenth Region, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to complyherewith." 2,We hereby correct the Intermediate Report to show that Respondent's full complementof personnel on material dates was 124, and that this complement was distributed overseveral missile base sites, of which Newman Lake was one.We note Respondent's excep-tion to so much of the findings as rest on the Respondent's failure to recall Cochran whenit had need for additional employeesRespondent claims total unawareness that Cochrandesired reemployment following his layoff.Assuming without so deciding that specificknowledge of,Cochran's desire to be reemployed is material to the issues, we find no meritIn such contentionIn addition to the facts set forth in the Intermediate Report, the record establishes thatthe charge in the instant case was mailed to the Respondent on May 11, 1961, and thatRespondent did nothing before or after that date either to offer Cochran reemployment orotherwise to dissipate the effect of its Inclusion, in Cochran's personnel file, of the state-ment: "Disloyal to the Company, Rehire, No "2In the notice attached to the Intermediate Report as the Appendix, the words "ADecision and Order" are hereby substituted for the words "The Recommendation of aTrial Examiner " In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "Pursuant to a Decision andOrder" the words "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case, involving the Respondent's alleged discharge and refusal to reinstate asingle employee because of his activities on behalf of United Plant Guards Amalga-mated, Local No. 5, the Union herein, was heard by William E. Spencer, the dulydesignated Trial Examiner of the National Labor Relations Board, herein called theBoard, in Spokane, Washington, on July 18, 1961.Upon the entire record in the case, and upon my observation of witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGeneral Plant Protection Corporation, a California corporation with its executiveoffices located in Los Angeles, California, is engaged in providing guard services for GENERAL PLANT PROTECTION CORPORATION649the protection of industrial and business properties,and properties owned or main-tained by the United States Government for the national defense. Since January 21,1961, the Respondent has been performing guard services for the Astronautics Divi-sion of Convair,which division is engaged in installation of missile sites for theUnited States Government in the vicinity of Spokane, Washington.These servicesare valued at in excess of$50,000annually.II.THE LABOR ORGANIZATION INVOLVEDUnited Plant Guards Amalgamated, Local No. 5, is a labor organization withinthe meaningof the Act.III.THE UNFAIR LABOR PRACTICESPeter Lee Cochran was hired by the Respondent on January 21, 1961, as a plantguard at itsNewman Lakesite.Respondent's supervisors on this operation areDolphine Harold Cailson, manager of the guard force, Lt. Leland R. Crisp, day-shiftsupervisor, and, apparently, other lieutenants.There are also site sergeants who re-ceive a somewhat higher wage than guards and who channel information and ordersfrom their superiors to the guard force but who are not shown to have supervisorystatus within the meaning of the Act.About March 24, Cochran addressed a note, enclosing a letter written by WilliamN. Boudreau, the Union's business agent, to all site sergeants, requesting that theymake a survey of guards on their respective sites to ascertain if a majority favoredaffiliatingwith the Union.Boudreau's letter, written in response to an inquiry byCochran, explained the nature of the Union's operations and organizational methods,and made reference to a wage scale it had obtained for employees at another location.This wage scale was substantially higher than that paid by the Respondent.Cochran'snote and enclosed letter were returned to him by a site sergeant with the notation inhandwriting, "I find none of my men at all interested, mainly due to the short dura-tion of this job."As of April 1, Respondent's guard force at Newman Lake numbered 124. On orabout that date Carlson was notified that he would have to reduce this guard per-sonnel to 115.This was done by voluntary terminations.During this period ofreduction, Cochran admittedly informed a Lieutenant Clemons, in a telephone con-versation, that "if they were reducing the force more that it was all right with [him]if [he] was laid off."He testified that he did this because the reduction in force andthe talk of an early shutdown of the project kept him in such a state of suspense thathe wanted to get it over with. Lieutenant Crisp testified that Cochran told him, orhe inferred from what Cochran told him, that Cochran felt that he was in better posi-tion economically to suffer a layoff than other guards and for that reason volunteeredfor the next layoff.This Cochran denied and denied as well that he spoke at all toLieutenant Crisp in the matter.On April 17,Cochran's site sergeant,Barthel,informed him that his employmentwith the Respondent was being terminated as of that date.Cochran called Crisp bytelephone and Crisp confirmed the termination.Crisp, in response to Cochran'sinquiry, informed him that a further reduction in force was the sole reason for thetermination.On the following morning, Cochran went to Respondent's office to gethis check and to return his guard uniform.A Sergeant Thomas checked Cochran'suniform and when Cochran informed him that an ID card, requested by Thomas,had not as yet been issued to him, referred to Cochran's personnel folder.WhileThomas was searching the folder for the ID card, Cochran saw that the folder con-tained a paper bearingCarlson's signature on which was written in large letters,"Disloyal to the Company, Rehire, No."A few days later Cochran called Carlson, told him that he objected to the notationhe had seen in his personnel file, and invited Carlson to have dinner with him thatthey might discuss the matter. Shortly thereafter Carlson accepted the invitation andin the conversation which ensued, Cochran asked, "Why did you put down that I wasdisloyal to the company and rehire, no?"Carlson replied that he did not like to "bepaying a man and have him stab him in the back." Carlson then said that theBoudreau letter which Cochran had circulated through the site sergeants would havebeen all right except for the paragraph relating to a wage increase,that it "was likewaving a red flag in front of a bull."There was some accompanying general discus-sion in which Cochran sought to justify his position with respect to the Union. Inresponse to Cochran's request that the memorandum Carlson had put in his personnelfile be changed,Carlson gave no direct answer but said he would put a memorandumin Cochran's file.Cochran asked that a copy of such memorandum be sent to him.Carlson,in a report to Respondent's head office, stated that he had had dinner withCochran and after checking with some of the men whom Cochran associated with 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDascertained that Cochran never "said anything but good about the organization."The report ended, "Frankly, I think he was being used and didn't realize it."Carlsonadmitted that because of the pressure of other business he had not changed the mem-orandum which he had placed in Cochran's personnel file, but stated his intention todo so.'Admittedly, the Respondent has hired some eight guards since Cochran's employ-ment was terminated. Its explanation of its failure to recall or reinstate Cochran isthat he made no application and those who were hired were applicants foremployment.With respect to Cochran's discharge on April 17, Carlson testified that on that datehe received a verbal directive that "one additional space" would be reduced.Theeffect of this was to remove one guard from the identification office.At the time thisposition was filled by Robert Powell. Powell was not discharged, however, but wastransferred to another location, and Swanson, a guard then working in another loca-tion,was granted a prior request to be transferred to Newman Lake. To effectuatethe transfers and the required reduction in force, Cochran was discharged.Carlson testified that he discussed Cochran's discharge with Crisp."LieutenantCrisp came in and talked about who the man was that we should reduce. LieutenantCrisp informed me that Peter Cochran had informed him earlier that if a reductionin force was made that he could be one of the men selected because he had somethingelse to fall back on or words to that effect.Also he informed me at that time thathe had received reports that Peter Cochran did not perform the required duties onthe weekends, also that Peter Cochran had not phoned the Control Center on oneoccasion for sure when he was absent.The other time, the next day that he wasabsent, it was not positive whether or not he phoned. I think he phoned the sergeantout at the site and informed the sergeant he wouldn't be in."I infer from this testimony that Carlson would have it accepted that Cochran wasnot discharged solely because of a reduction in force but also for the enumerated de-linquencies in his conduct as a guard. If such considerations entered into the dis-charge decision, Cochran was not informed of them.The sole reason given him forhis discharge was that it was required by a reduction in force.Cochran was neverreprimanded or in any way criticized for his performance of his duties as a guard,and I am convinced that these matters referred to in Carlson's testimony were after-thoughts which actually constituted no part of Respondent's decision to dischargeCochran. I also credit Cochran in his denial that he ever spoke directly to Crispabout being included in the next layoff, but have no doubt that his statement toLieutenant Clemons came to Crisp's notice.This volunteered statement, I am fur-ther convinced, provided a ready pretext for the Respondent to rid itself of an em-ployee who, because of his circulation of the Boudreau letter, was regarded byCarlson as "Disloyal to the Company."The April 15 reduction in force from 124 to 115 guards was accomplished withoutthe discharge of a single guard, entirely on the basis of voluntary terminations.Cochran was in fact not only the first guard to be discharged allegedly because of areduction in force, but the only one, and that was accomplished only in a round-about way by accomplishing two transfers, one from the job vacated, and anotherto Newman Lake, the site of Cochran's employment. It would seem that had con-siderations not entered into the discharge decision other than Cochran's statement toLieutenant Clemons, before making that discharge effective, the Respondent would atleast have verified through Cochran himself that he had made such a statement andwas willing to sacrifice his job in order to permit another guard's transfer.Evenless satisfactory than its explanation of the discharge was Respondent's excuse for itsfailure to recall or rehire Cochran.When Cochran's personnel file containedCarlson's memorandum, "Disloyal to the Company, Rehire, No." and still containedit at the time of the hearing in this matter, obviously there would be no requirementthat Cochran make the futile gesture of an application.Upon the entire evidence, it is found that the Respondent discharged Cochran, andthereafter refused to reinstate him, because of his protected union activities, andthereby violated Section 8(a)(3) and, derivatively, Section 8(a) (1) of the Act.The testimony follows:Q. (By MrBECKER)Mr Carlson, as a result of the conversation with Mr.Cochran, had you marked him "eligible" for rehire with the company?A. No, sir, I haven'tQ. Have you marked out the provision on his record that he was disloyal to thecompany?A No, sir,I haven't. GENERAL PLANT PROTECTION CORPORATIONIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE651The activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have a.close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt havingbeen foundthat the Respondent discharged, and thereafter refused toreinstatePeter Cochran because of hisunion andconcerted activities, it will berecommended that the Respondent offer him immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniority andother rights and privileges, and make him whole for any loss of pay suffered becauseof the discrimination against him, by payment to him of a sum of money equal tothat which he normally would have been paid in Respondent's employ from the date,of the discharge to the date of Respondent's offer of reinstatement, less his netearnings, if any, during said period.Loss of pay shall be computed upon a quarter-ly basis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in the,case, Imake the following:CONCLUSION OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating in regard to the hire and tenure of employment of its em-ployee, Peter Cochran, thereby discouraging membership in the Union, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a) (3) of the Act.3.By the aforesaid discharge the Respondent has interfered with, restrained, and-coerced its employees in the exercise of rights guaranteed them in Section 7 of theAct, and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or in any other labor organization ofitsemployees, by discharging its employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with, restraining, or coercing its-employees in the right to self-organization, to form labor organizations, to join orassist the Union, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Peter Cochran immediate and full reinstatement to the position he heldat the time he was discharged, or an equivalent position, without prejudice to hisseniority and other rights and privileges, and make him whole for any loss of payhe may have suffered as a result of the discrimination against him in the mannerset forth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at its Newman Lake operations.near Spokane,Washington, copies of thenotice attached hereto marked "Appendix"Copies of said notice, to be furnished by 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director for the Nineteenth Region,shall, after being duly signed by arepresentative of the Respondent, be posted by the Respondent immediately upon.receipt thereof, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Nineteenth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith.It is recommended that unless on or before 20 days from the date of the receiptof this Intermediate Report and Recommended Order, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage affiliation with United Plant Guards Amalgamated,.Local No. 5, or any other labor organization, by discharging our employees, orby discriminating in any other manner in regard to their hire or tenure of-employment or any term or condition of employment.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named Union, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as authorized by the National Labor Relations Act.WE WILL offer Peter Cochran immediate and full reinstatement to the posi-tion he formerly held, or its equivalent, without prejudice to seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.GENERAL PLANT PROTECTION CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be.altered, defaced, or covered by any other material.Complete Auto Transit,Inc.andNeal Dugger andRobert W.,Robinson.Cases Nos. 144-CA-2350 and 14-CA-2350-2.Novem-ber 22, 1961DECISION AND ORDEROn March 7, 1961, Trial Examiner George J. Bott issued his Inter-mediate Report in the above-entitled proceeding, finding that Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in its.entirety, as set forth in the Intermediate Report attached hereto..Thereafter, the General Counsel filed exceptioir3 to the IntermediateReport and a supporting brief, and the Respondent filed a reply brief.k1The General Counsel filed a motion to strike Respondent's brief to the Trial Examinerwhich the Respondent had reflled as part of Its reply brief. The motion is hereby denied,.134 NLRB No. 59.